DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6, 13, 15-20, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 13 have been amended to recite “wherein the one or more protected resources comprise physical or virtual resources, wherein in one or more of the virtual resources are one or more virtual machines running using the cloud provider platform.” (emphasis added by examiner)
The highlighted portion of the amended claim recitation is not supported by applicant’s specification as filed and thus represents impermissible new matter. Applicant has not indicated, and the examiner was unable to find, the supporting disclosure in the specification. The specification does, in multiple locations, disclosure protected resources comprising on-premises physical and/or virtual resources, but is silent regarding the virtual resources including one or more virtual machines that are running on the same cloud provider platform that is providing disaster recovery for the cloud computing client, as would be required by the amendments to the claims. 
The dependent claims do not correct the deficiencies of the independent claims and are likewise rejected.
Applicant can obviate this rejection by either amending the claim to comport with the disclosures contained in the specification or, alternatively, by pointing to the portions of the disclosure that support the amended language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 13 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reddy et al. (2013/0111260).
Regarding claim 1:
Reddy teaches:
A method for using a storage path to facilitate disaster recovery, the method comprising:
enabling disaster recovery for a cloud computing client of a cloud provider using a cloud agent of the cloud provider platform [par 22-25], 
wherein the cloud computing client has one or more protected resources [par 22, 23 – production servers], 
wherein the one or more protected resources comprise physical or virtual resources, wherein in one or more of the virtual resources are one or more virtual machines running using the cloud provider platform [par 22, 23 – production servers are physical and/or virtual. Reddy discloses the physical or virtual nature of the protected production servers in at least as much detail as applicant’s specification and thus anticipates the BRI of the claim language. The examiner further notes that the limitation is recited in the alternative, thus any teaching of either physical or virtual resources reads on the claim];
[par 27, 40 – client is given a channel to communicate with replication update VM that receives backups and writes them to dedicated VDC storage and dormant VMs which can be activated on demand in case of a disaster], 
wherein infrastructure of the cloud platform provider is inaccessible to the cloud computing client via the storage path [par 25, 27, 30, 32 – communication of backups is not done by direct uploading to a cloud provider’s server and is instead handled via a replication update VM. The infrastructure is thus inaccessible to the extent required by the BRI of the claim. Further, the reference is explicit that the client neither knows nor cares how the VDCs are implemented on the cloud provider. The examiner notes that applicant’s specification does not contain any special definition of a storage path, so the term is given its broadest reasonable interpretation. The BRI of a storage path is a route/connection to storage. The examiner further notes that applicant’s specification (see at least paragraph 59) only addresses inaccessibility as far as disclosing that it would be a security threat to provide direct access to a cloud provider server for upload and thus backup transfer is handled via the storage path. Thus any disclosure that transfers backups via some storage path and not via direct access to a provider server meets the BRI of inaccessibility] ;
configuring, at the cloud computing site, the cloud agent to perform backup conversion to a virtual machine for the one or more protected resources each time a new backup appears in the storage path of the cloud storage device for the one or more protected resources [par 27-29, 35 – provides continuous replication and updates VM definitions each time a new backup appears];
configuring using backup/recovery agent, at the cloud computing client, a backup routine to generate a backed-up client resource of the one or more protected resources and transmit the backed-up client resource to the cloud storage device via the storage path [par 24, 35 – performed continuously via an agent at the production side]; and
transmitting the backed-up client resource via the storage path [par 24, 35].

Regarding claim 2:
Reddy teaches:
determining, at the cloud computing site, if a new back-up of a client resource exists in the cloud storage device accessible via the dedicated storage path [par 27-29, 35].

Regarding claim 4:
Reddy teaches:
configuring, at the cloud computing site, a virtual machine corresponding to a latest backup of the client resource [par 27-29, 35].

Regarding claim 5:
Reddy teaches:
wherein the virtual machine corresponding to the latest back-up of the client resource is provisioned to the cloud computing client through a cloud platform and the virtual machine is [par 27-29, 35].

Regarding claim 6:
Reddy teaches:
wherein the storage path is an exchange share provisioned via the cloud computing site and wherein the exchange share receives a backup of the client resource to be converted into a stand-by virtual machine [par 25, 27, 30, 32, 40. Note that applicant does not define exchange share except as being used interchangeably with storage path. The term was not established as a standard term of art after searching the prior art, thus the BRI of the term exchange share is simply another term for storage path].

Regarding claim 13:
Reddy teaches:
A computing system for using a storage path to facilitate disaster recovery, the computing system comprising one or more processors, wherein the one or more processors are configured to:
enable disaster recovery for a cloud computing client of a cloud provider using a cloud agent of the cloud provider platform [par 22-25], 
wherein the cloud computing client has one or more protected resources [par 22, 23 – production servers], 
[par 22, 23 – production servers are physical and/or virtual. Reddy discloses the physical or virtual nature of the protected production servers in at least as much detail as applicant’s specification and thus anticipates the BRI of the claim language. The examiner further notes that the limitation is recited in the alternative, thus any teaching of either physical or virtual resources reads on the claim];
receive, at a cloud computing client from a cloud computing site of the cloud platform provider, a selection of the storage path to facilitate access to a cloud storage device by the cloud computing client, when the cloud storage device is specified during the enabling of disaster recovery [par 27, 40 – client is given a channel to communicate with replication update VM that receives backups and writes them to dedicated VDC storage and dormant VMs which can be activated on demand in case of a disaster], 
wherein infrastructure of the cloud platform provider is inaccessible to the cloud computing client via the storage path [par 25, 27, 30, 32 – communication of backups is not done by direct uploading to a cloud provider’s server and is instead handled via a replication update VM. The infrastructure is thus inaccessible to the extent required by the BRI of the claim. Further, the reference is explicit that the client neither knows nor cares how the VDCs are implemented on the cloud provider. The examiner notes that applicant’s specification does not contain any special definition of a storage path, so the term is given its broadest reasonable interpretation. The BRI of a storage path is a route/connection to storage. The examiner further notes that applicant’s specification (see at least paragraph 59) only addresses inaccessibility as far as disclosing that it would be a security threat to provide direct access to a cloud provider server for upload and thus backup transfer is handled via the storage path. Thus any disclosure that transfers backups via some storage path and not via direct access to a provider server meets the BRI of inaccessibility] ;
configure, at the cloud computing site, the cloud agent to perform backup conversion to a virtual machine for the one or more protected resources each time a new backup appears in the storage path of the cloud storage device for the one or more protected resources [par 27-29, 35 – provides continuous replication and updates VM definitions each time a new backup appears];
configure using backup/recovery agent, at the cloud computing client, a backup routine to generate a backed-up client resource of the one or more protected resources and transmit the backed-up client resource to the cloud storage device via the storage path [par 24, 35 – performed continuously via an agent at the production side]; 
receive, at the storage path, a backup of the client resource [par 27, 40];
transmit the backed-up client resource to the cloud storage device and store the same using the cloud storage device [par 27-29, 35]; and
automatically convert every new backup of the one or more virtual resources into a stand-by virtual machine, provisioned via the cloud computing site of the cloud platform provider [par 27-29, 35].

Regarding claims 15-18:
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy in view of Edwards (2015/0095691). 
Regarding claim 19:
The teachings of Reddy are outlined above.
Reddy does not explicitly teach displaying a user interface in communication with the cloud computing client, the user interface responsive to user selections to initiate one of a 
Edwards teaches displaying a user interface in communication with the cloud computing client, the user interface responsive to user selections to initiate one of a backup or recovery process [par 87, 96].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the user interface responsive to user selections of Edwards with the customer communications and selections of Reddy.
One of ordinary skill in the art would have been motivated to make the combination because Reddy explicitly discloses customers making choices and provisioning certain needs for a disaster VDC and/or a test VDC but does not explicitly disclose a mechanism for the customer to interact with the cloud provider, thus creating an implicit need for such a mechanism. Edwards meets that need.

Regarding claims 20 and 22:
The teachings of Reddy are outlined above. 
Reddy does not explicitly teach transmitting, from the cloud computing site to the cloud computing client, a list of backed-up client resources stored at the cloud storage device. Reddy does, however, teach backing up multiple resources from a protected site.
Edwards teaches transmitting, from the cloud computing site to the cloud computing client, a list of backed-up client resources stored at the cloud storage device [par 52, 87].

One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because the list of Edwards allows the client flexibility in choosing which backups and how many to provision for use after a disaster, which allows the client to meet their specific needs for which backups and versions desired to mitigate a disaster.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646.  The examiner can normally be reached on M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC DUNCAN/Primary Examiner, Art Unit 2113